Citation Nr: 1225533	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-46 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for insomnia, claimed as severe sleeplessness.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as severe stomach problems.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of those proceedings has been associated with the Veteran's claims file.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a signed statement dated in May 2012, prior to the promulgation of a decision in the current appeal, the Veteran requested that his service connection claims for insomnia, GERD, and hypertension be withdrawn from appellate review.

CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to service connection for insomnia, claimed as severe sleep problems, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).

2.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to service connection for GERD, claimed as severe stomach problems, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).

3.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In a signed statement dated in May 2012, received by the Board prior to the promulgation of a decision on his appeal, the Veteran expressed his desire to withdraw his appeal of his claims seeking service connection for hypertension, insomnia, and GERD.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  As the Veteran has appropriately expressed his intent to withdraw his appeal, there are no allegations of error of fact or law for appellate consideration with regard to these claims.  Accordingly, dismissal is the appropriate action.  See 38 U.S.C.A. §  7105(d).  




ORDER

The claim of entitlement to service connection for insomnia, claimed as severe sleep problems, is dismissed.

The claim of entitlement to service connection for GERD, claimed as severe stomach problems, is dismissed.

The claim of entitlement to service connection for hypertension is dismissed.


REMAND

The Board finds that further evidentiary development is warranted before the Veteran's claim seeking service connection for an acquired psychiatric disorder, to include PTSD, is adjudicated.

The Veteran is currently diagnosed with PTSD, as this diagnosis is noted in his VA and private treatment records, and he contends that he developed PTSD during service when he learned that some fellow soldiers were killed in a crash of a helicopter on which he had flown the previous day.  The Veteran reports this event as occurring while he was in Japan performing cold weather training, and he has submitted an article that he had clipped from a newspaper soon after the incident.  Thus, the Board finds that while the RO has not been able to verify the occurrence of this helicopter crash, the Veteran has provided sufficient documentation of its occurrence.  

During his recent hearing testimony, the Veteran further clarified that he did not witness the crash, but merely was informed of its occurrence, nor did he personally know any of those killed in the crash.  (The Board notes that the Veteran's earlier statements reflect his assertion that he had in fact witnessed this incident, and his private treatment records reflect that he informed his physician that he both witnessed the crash and knew the soldiers who were killed.)

Nevertheless, as the Veteran has a current diagnosis of PTSD, which he reports results from learning of this helicopter crash during service, the Veteran should be afforded a relevant VA examination to address whether his currently-diagnosed PTSD is indeed related to service and to determine whether his reported in-service stressor is sufficient to support a diagnosis of PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).  In that regard, it appears that the PTSD diagnoses of record may have been based on the Veteran's report that he actually witnessed this helicopter explosion and personally knew the soldiers who were killed, which the Veteran recently testified is not an accurate history.

The Veteran's outstanding VA treatment records should also be obtained and associated with his claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from July 2010 to the present.

2.  Next, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder, to include PTSD.  

The examiner should be provided with a copy of the claims folder which should be reviewed, including the Veteran's PTSD diagnosis reflected in his VA and private treatment records and the Veteran's reported in-service  stressor of learning of a helicopter crash in which several service members were killed.

Noting the variations in the Veteran's reported stressor, the examiner is then asked to opine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently-diagnosed acquired psychiatric  disorder, to include PTSD, had its onset in service or is related to an in-service stressful experience.  The examiner should opine whether the Veteran's reported stressor is sufficient to cause his symptoms, as well as whether his PTSD diagnosis is related to his reported stressors.

A complete rationale should also be provided for any opinion expressed.  If the examiner determines that a medically-sound opinion cannot be reached, it is requested that an explanation as to why that is so be included.

3.  Thereafter, the evidence should be reviewed, and the claim re-adjudicated.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


